DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2021 has been entered.

Response to Amendment
In response to the amendment received on 12/03/2021:
Claims 1, 5-8, 14 are currently examined.  
Claims 2-4 are cancelled.
Claim 14 is newly added.
Claims 9-13 are withdrawn.
The objection to the specification is withdrawn in light of the amendment.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The closest prior art to claim 1 is Stridh et al. (US 6,022,407, cited in the previous office action) (“Stridh” hereinafter) and Hedberg et al. (US 4,895,598, cited in the previous office action) (“Hedberg” hereinafter).

having an air pore volume of 10-85 volume-% (see Stridh at C1 L58 teaching an air pore volume of 10-85 %), comprising: 
a hydrophobic resin at least partially soluble in the 10concrete mixture (see Stridh at C2 L39-40 and C3 L5-6 teaching that an aqueous concrete mixture can contain a hydrophobising additive or hydrophobic resin. Stridh further teaches that addition of synthetic or natural resins and derivatives thereof further increases the strength, water-repellent properties and homogeneity of the concrete (see Stridh at C4 L10-15).  The increased water-repellent properties refers to the hydrophobic nature of the resin that reads on the claimed limitation. The increased homogeneity of the concrete refers to at least partially solubility of the resin in the concrete mixture that reads on the claimed limitation.  In addition, Stridh teaches that there exists a large number of commercially available synthetic or natural resins, and an example is Aquatac 6085-B1 (see Stridh C4 L37-41 and Tables in C5-C6, k designation is Aquatac 6085-B1, the predominant resin used in the Resin Type column in Table 1)),
the concrete mixture having more than 210 grams of the hydrophobic resin per cubic meter of the concrete mixture and up to 840 grams of the hydrophobic resin per cubic meter of the concrete mixture (see Stridh at C2 L39-43 teaching that the resin is usually 2-40, preferably 5-30% by weight of the total amount of cement. However, the units used in Stridh are different from the claimed limitation, so the Examiner looked at the specific embodiments. See Stridh at Tables 1 and 2 in C6-C7, teaching Test 9 consisting of 163 kg water and 214 kg cement, 0.53 kg Aquatac 6085-B1 resin having a dry density of 306 kg/m3). Using dimensional analysis, the hydrophobic resin content is 430 grams per cubic meter of concrete mixture, as shown below.
Mass of concrete mixture = mass of water + mass of cement
377 kg = 163 kg + 214 kg
Dry cement, m3 = mass of concrete mixture / dry cement density
3 = 377 kg (m3/306 kg)
Resin, kg per cement used, m3 = mass of resin used kg / dry cement m3
0.430 kg/m3 = 0.53 kg/1.232 m3
The value above is equal to 430 grams per cubic meter after converting the unit kg to g, which meets the claimed limitation.

	However, Stridh does not explicitly i) disclose the hydrophobic resin having a mean particle size in a range of 0.4-0.6 micrometer; and the mean particle size referring to an average size of resin particles before addition to 15the concrete mixture, and ii) wherein at least 90 wt% of the hydrophobic resin is dissolved in the concrete mixture.

Regarding i), Hedberg discloses process steps for producing stable and extremely light-weight aggregate concrete of density 650-1,300 kg/m3 (see Hedberg at C4 L68 to C5 L1-2).  Hedberg teaches a first type of small microparticles having a diameter of 0.1-1.0µm (see Hedberg at C5 L65-66), and the polymer particles may consist of homopolymers or copolymers with hydrophobic as well as hydrophilic groups, preferably hydrophobic (see Hedberg at C5 L68 to C6 L3-4), also it is preferable that the polymer particles should be stable among themselves and that they can be mixed and stored in the state of one single dispersion (see Hedberg at C5 L61-64), which taken to meet the claimed dispersible hydrophobic resin having a mean particle size in a range of 0.4-0.6 micrometer and the mean particle size referring to an average size of resin particles before addition to 15the concrete mixture. The diameter of the particles overlap with the claim limitations here. Thus, it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05).
Hedberg teaches that the hydrophobic properties and limited permeability of the microparticles positively influence the durability of the concrete (see Hedberg at C6 L8-10). 
As such, one of ordinary skill in the art would recognize that both Stridh and Hedberg teaching the field of concrete and hydrophobic resins are added to the concrete.  Hedberg teaches adding a preferably hydrophobic microparticles to the cement having a diameter of 0.1-1.0µm to positively influence the durability of the concrete and the diameter size is adapted to stabilize the air voids at the surfaces thereof by adsorption at the water/air interfaces.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the hydrophobic resin in Stridh with the hydrophobic microparticles with a mean particle size in the range of 0.1-1.0 µm from Hedberg because the hydrophobic properties and limited permeability of the microparticles positively influence the durability of the concrete, and the particle size with the above mentioned range stabilizes the air voids at the surfaces thereof by adsorption at the water/air interfaces.

Regarding ii), as mentioned, Stridh does not explicitly teach wherein at least 90 wt% of the hydrophobic resin is dissolved in the concrete mixture, and there are no prior art reference that provide adequate teachings or apparent reason that would lead the person of ordinary skill to dissolve (not just disperse) at least 90 wt% of the hydrophobic resin in the concrete mixture.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions



This application is in condition for allowance except for the presence of claim 9 directed to use of a concrete composition, claim 10 directed to use of a hydrophobic resin, claims 11-13 directed to a method of making a concrete composition, non-elected without traverse.  Accordingly, claims 9-13 have been cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN E YOON/Primary Examiner, Art Unit 1735